Title: To Thomas Jefferson from William Montgomery, 25 September 1805
From: Montgomery, William
To: Jefferson, Thomas


                  
                     Philada. 25 Sept 1805
                  
                  
                  Permit a Citizen & Merchant more Anxious for the happiness of the United States than his own interest, to address a few observations to you as at the head of its Political concerns & to whom your Country will expect some advice to the great Council of the Nation at the ensuing Session on the depredations committed Daily on our Trade, the Brittish by extraordinary constructions of the rights of Powers at War on Neutrals by constructive orders digested in private and acted on before any Notice, which appear evidently calculated to Rob & Plunder Neutrals. The French Armed Vessels also plunder us but their conduct appear more Piratical than acting under authority of their Government. But the Spanish Governors seem to countenance this irregular plunder. Our Agents at foreign Courts appear not to have apprized their Government timely of orders for Blockade & other purposes. We are friends of Peace and are sure that is the wish dear to your Heart, but when aggressions are made on Neutrals and common representations do not avail. Then we presume you at the head of our Government will recommend some Notice to be taken by Congress. No Neutral Nation should silently permit any power to put a partial construction on what is called the Laws of Nations; if any disputes arise on construction All interested ought to be consulted. I presume our Government may with Honour adopt one of two Measures viz. Either to authorize the Executive to suspend all intercourse with any Nations that did not respect our Flag, or to pass a Law giving power to call a meeting by deputation of all Neutral Powers to define & explain their rights and if this did not produce the end then to make reprisals in such a way as suited the situation of each Neutral Nation; for sure I am that in the present State of our Commerce. It would be to the interest of this Country to lay an Embargo for 6 Months on all exports and thereby get our property home and prevent a strong Naval Power from laying their hands on it during which period Negociations might be carried on to advantage. To your wisdom & Ardent love of your Country I chearfully comit its concerns, only wishing you to beleive those observations flow from principles which influence—Sir.
                  Your sincere friend
                  
                     William Montgomery 
                     
                  
                  
                     NB I had wrote this 7 days ago since which I find pices in the News Papers on the Same Subject—The Mercantile interest is very much Alarmed—Premiums have rose from 4 to 10 ⅌t. on Shipments of West India Produce to Europe—
                  
                  
                     WM
                  
               